DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner acknowledges claims to priority under 35 U.S.C. 120 or 121 for U.S. application 16876400 to U.S. provisional application serial No. 62849235 filed on 5/17/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the chad" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to “a second chad” in line 3 of claim 4 or a new chad.
The term “around” in claim 11 is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide a scale for the term “around”, is zero around 100 micrometer? Or plus/minus 10 micrometer will meet the limitation?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarka (RE 28143).
Regarding claim 14, Sarka teaches a tool for trimming a plastic part with a lid and a base (as the material being cut is not part of the tool, therefore the tool of Sarka is considered to be able to cut a part with a lid and a base that is made of plastic), the tool comprising:
a first punch and die plate assembly (19) comprising —
a base punch having an outer edge (edge of 22 of the cutter in Figure 2, which is used to cut right base panel of 10 in Figure 1) corresponding to an edge of a bottom surface of the base of the part, and
a lid die plate having an inner edge (edge of 22 of the cutter in Figure 2, which is used to cut left base panel of 10 in Figure 1) corresponding to an edge of a bottom surface of the lid of the part; and
a second punch and die plate assembly (20) comprising —
a base die plate having an inner edge (edge of 26 of the cutter in Figure 2, which is used to cut right base panel of 10 in Figure 1)corresponding to an edge of a top surface of the base of the part and operable to receive a portion of the base punch of the first punch and die plate assembly, and
a lid punch having an outer edge (edge of 26 of the cutter in Figure 2, which is used to cut left base panel of 10 in Figure 1) corresponding to an edge of a top surface of the lid of the part and operable to extend into the lid die plate of the first punch and die plate assembly (See Figure 1-3).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sarka (US RE28143) in view of Spano (US 3580122) and Powell (US 3580122).
Regarding claim 15, Sarka teaches all elements of the current invention as set forth in claim 14 above.
Sarka fails to teach the outer edge of the base punch comprises a first plurality of slot nicks formed therein, the inner edge of the lid die plate comprises a second plurality of slot nicks formed therein, the inner edge of the base die plate comprises a third plurality of slot nicks formed therein, the third plurality of slot nicks being aligned with and adjacent to the first plurality of slot nicks when a portion of the outer edge of the base punch is positioned adjacent to and partially surrounded by the inner edge of the base die plate, and the outer edge of the lid punch having a fourth plurality of slot nicks formed therein, the fourth plurality of slot nicks being aligned with and adjacent to the second plurality of slot nicks when a portion of the inner edge of the lid die plate is positioned adjacent to and partially surrounding the outer edge of the lid punch.
Spano teaches a plastic web partial cutting machine and ejector, wherein a cutting station (14) cuts most of the product (12) off the web (10) with a few last tabs (23) connecting 
It would have been obvious to one of ordinary skill in the art to modify the device of Sarka to add the cutting station and the ejector, as taught by Spano, in order to rapidly cut the same type of product (col. lines 6-27 of Spano).

Powell teaches the use of using a first slot (47) on a upper die (25) and a second slot (46) on a lower die (44), the purpose of the slot is to cut partially connected material off a main sheet (206 as the partial connection, see Figure 5).
Examiner notes that replacing the type of die for partially cutting a material off a sheet/web is considered obvious under KSR Rational B. modified Sarka differs from the claimed device due to modified Sarka’s partial cutter only have slot on one side of the die (see Figure 3 of Spano), whereas Powell teaches slot on both the upper die and the lower die (see Figures 3-4 of Powell). Both modified Sarka and Powell teach a die arrangement for partial cutting of sheet/web. Such modification will achieve the predictable result of providing a partial cutter, since both arrangement of modified Sarka and Powell are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the one side slot die, as taught by modified Sarka into the slots on both the upper die and the lower die, as taught by Powell for the purpose of partially cutting a product from a sheet/web. 
Furthermore it would also have been obvious to one of ordinary skill in the art to modify the device of modified Sarka to have the slots anywhere on the first/second punch and die, .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sarka (US RE28143) in view of Spano (US 3580122) and Powell (US 3580122) and in further view of Durney (US 20100122563 A1).
Regarding claim 16, modified Sarka teaches further teaches a folding line of the container is made from stretching the material by the punch and die (via 27 and 23, see Figure 4 of Sarka).
Modified Sarka fails to teach the base punch comprises a fifth plurality of slot nicks formed therein, and the lid punch comprises a sixth plurality of slot nicks formed therein, the 
Durney teaches a punch and die device including an upper punch comprises a fifth plurality of slot (70, see Figure 4)nicks formed therein, and the bottom punch comprises a sixth plurality of slot (72, see Figure 4) nicks formed therein, the sixth plurality of slot nicks being aligned with and adjacent to the fifth plurality of slot nicks when a portion of the outer edge of the upper punch is positioned adjacent to and partially surrounded by the inner edge of the bottom die plate (see Figure 4).
Examiner notes that replacing the type of punch/die for making a folding line is considered obvious under KSR Rational B. modified Sarka differs from the claimed device due to modified Sarka’s punch/die have no slots (see Figure 4 of Sarka), whereas Durney teaches slot on both the upper die and the lower die (see Figure 4 of Durney). Both modified Sarka and Durney teach a punch/die arrangement for making a fold line. Such modification will achieve the predictable result of providing a fold line in the finish product, since both arrangement of modified Sarka and Durney are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the punch/die arrangement for the fold line (elements 23 and 27 in Figure 4 of Sarka), as taught by modified Sarka into the slots on both the upper die and the lower die (see Figure 4 of Durney), as taught by Durney for the purpose of making a fold line in the finished product. 

Claims 1, 8-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spano (US 473076) in view of Sarka (US RE28143).
Regarding claim 1, Spano teaches a method of trimming a part (13) formed in a plastic web (10, see Figure 1 and col. 1 lines 6-12), the method comprising: positioning the part between a tool (see Figure 2C) comprising 
a first punch and die plate assembly (20, see Figures 2C) comprising — 
a second punch and die plate assembly (22, see Figure 2C) comprising — 
actuating the tool so that the first punch and die plate assembly and the second punch and die plate assembly sandwich the plastic web cutting at least a portion of the part from the plastic web (see Figure 3).
Spano fails to teach the specific shape of both the punch assembly, such as a base punch having an outer edge corresponding to an edge of a bottom surface of a base of the part, and  a lid die plate having an inner edge corresponding to an edge of a bottom surface of a lid of the part; and a base die plate having an inner edge corresponding to an edge of a top surface of the base of the part, and a lid punch having an outer edge corresponding to an edge of a top surface of the lid of the part. 
Sarka teaches a tool for trimming a part with a lid and a base the tool comprising: a first punch and die plate assembly (19) comprising —
a base punch having an outer edge (edge of 22 of the cutter in Figure 2, which is used to cut right base panel of 10 in Figure 1) corresponding to an edge of a bottom surface of the base of the part, and

a second punch and die plate assembly (20) comprising —
a base die plate having an inner edge (edge of 26 of the cutter in Figure 2, which is used to cut right base panel of 10 in Figure 1)corresponding to an edge of a top surface of the base of the part and operable to receive a portion of the base punch of the first punch and die plate assembly, and
a lid punch having an outer edge (edge of 26 of the cutter in Figure 2, which is used to cut left base panel of 10 in Figure 1) corresponding to an edge of a top surface of the lid of the part and operable to extend into the lid die plate of the first punch and die plate assembly (See Figure 1-3).
It would have been obvious to one of ordinary skill in the art to modify the device of Spano to change the shape of the punch/die into the lid and base set, as taught by Sarka, in order to rapidly cut a container like of product (col. lines 6-27 of Spano).
Regarding claim 8, modified Spano further teaches positioning the part at an ejection station (30 of Spano) of the tool, and actuating an ejector (assembly of 36 and 44) to eject the part from the web (see Figure 4 of Spano).
Regarding claim 9, modified Spano further teaches the ejector comprises a base ejection surface (as modified in claim 1, half of the surface of 44) corresponding to a bottom surface of the base, and a lid ejection surface (as modified in claim 1, the other half of the surface of 44) corresponding to a bottom surface of the lid; and the actuating the ejection 
Regarding claim 10, modified Spano further teaches the actuating step comprises actuating the tool so that the outer edge of the base punch extends a predetermined distance beyond the inner edge of the base die plate (as modified in claim 1, this claim is regarding the distance for making the fold line, see 27 to 23 of Sarka, see Figure 4 of Sarka).
Regarding claim 11, modified Spano further teaches the predetermined distance (see Figure 4 of Sarka)
Modified Spano fails to teach the distance is around 100 micrometers to around 275 micrometers.
Modified Spano discloses the claimed invention except the specific distance of 100-275 micrometer. It would have been obvious to one having ordinary skill in the art to modify the device to make distance any value including around 100-275 micrometer, since the court has been held to be within the general skill of a worker in the art to select a distance for scoring on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ MPEP 2144.07
Regarding claim 12, modified Spano further teaches the actuating step cuts a portion of the base from the plastic web so that the portion of the base has a horizontal flange that is less than 500 micrometers (as there are no flange in the finished product, Sarka is considered to meet this limitation, see Figure 1 of Sarka).
Regarding claim 13, modified Spano further teaches the actuating step cuts a portion of the lid from the plastic web so that the portion of the lid has a horizontal flange that is less than 500 micrometers (as there are no flange in the finished product, Sarka is considered to meet this limitation, see Figure 1 of Sarka).
Regarding claim 17, Spano teaches a method of trimming an integral plastic product (13) from a plastic web (10, see Figure 1 and col. 1 lines 6-12), the method comprising:
positioning the integral plastic product in a tool (14, see Figure 1) comprising —
a first punch and die plate assembly (20) comprising — 
a second punch and die plate assembly (22) comprising — 
actuating the first punch and die plate assembly toward the second punch and die plate assembly (see Figures 2A-C) so that the outer edge of the base punch and the inner edge of the base die plate cut at least a portion of the base from the plastic web and so that the outer edge of the lid punch and the inner edge of the lid die plate cut at least a portion of the lid from the plastic web (see Figure 3);
positioning the integral plastic product at an ejection station (30, see Figure 4); and
ejecting the integral plastic product from the plastic web (see Figure 4).
Spano fails to teach the product include a base, a lid, and a hinge connecting the lid to the base, a base punch having an outer edge corresponding to an edge of a bottom surface of a base of the part, and a lid die plate having an inner edge corresponding to an edge of a bottom surface of a lid of the part; and a base die plate having an inner edge corresponding to an edge of a top surface of the base of the part, and a lid punch having an outer edge corresponding to an edge of a top surface of the lid of the part.
Sarka teaches a tool for trimming a product include a base, a lid, and a hinge connecting the lid to the base (see Figure 1) the tool comprising: a first punch and die plate assembly (19) comprising —
a base punch having an outer edge (edge of 22 of the cutter in Figure 2, which is used to cut right base panel of 10 in Figure 1) corresponding to an edge of a bottom surface of the base of the part, and
a lid die plate having an inner edge (edge of 22 of the cutter in Figure 2, which is used to cut left base panel of 10 in Figure 1) corresponding to an edge of a bottom surface of the lid of the part; and
a second punch and die plate assembly (20) comprising —
a base die plate having an inner edge (edge of 26 of the cutter in Figure 2, which is used to cut right base panel of 10 in Figure 1)corresponding to an edge of a top surface of the base of the part and operable to receive a portion of the base punch of the first punch and die plate assembly, and
a lid punch having an outer edge (edge of 26 of the cutter in Figure 2, which is used to cut left base panel of 10 in Figure 1) corresponding to an edge of a top surface of the lid of the part and operable to extend into the lid die plate of the first punch and die plate assembly (See Figure 1-3).
It would have been obvious to one of ordinary skill in the art to modify the device of Spano to change the shape of the punch/die into the lid and base set, as taught by Sarka, in order to rapidly cut a container like of product (col. lines 6-27 of Spano). Examiner for claim 20, the punch/die assembly of Figure 9 of Sarka is used instead of Figure 4 of Sarka.
Regarding claim 20, Spano teaches the base punch and base die plate impart a first flange on the base of the integral plastic product (flange made of compressed material between 73 and 63 for the base part, see Figure 9), and the lid punch and lid die plate impart a second flange on the lid of the integral plastic product  (flange made of compressed material between 73 and 63 for the lid part, see Figure 9), the first flange and the second flange being less than about 250 micrometers (W is 0.03 inches which is 76.2 micrometer, thus meet the claimed limitation, col. 6 lines 30-52 of Sarka).

Claim 2-4, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spano (US 3580122) in view of Sarka (US RE28143) and in further view of Powell (US 3580122).
Regarding claim 2-4 and 6, modified Spano further teaches a cutting station (14) cuts most of the product (12) off the web (10) with a few chad (23) connecting the product and the web (see Figure 4), the tabs are cut out using a blade (56) with slot (59) in them, then the product is ejected off the web (via 36, see Figure 4).
Modified Spano fails teach the first punch and die plate assembly comprises a first slot nick on the outer edge of the base punch (as required by claim 2), the first punch and die plate assembly comprises a second slot nick on the inner edge of the lid die plate (as required by claim 3), the second punch and die plate assembly comprises a third slot nick on an inner edge of the base die plate in alignment with the first slot nick so that a first chad is formed on the outer edge of the base of the product, the chad connecting the base to the plastic web (as required by claim 4) and the second punch and die plate assembly comprises a fourth slot nick on an inner edge of the lid die plate in alignment with the second slot nick so that a second 
Powell teaches the use of using a first slot (47) on a upper die (25) and a second slot (46) on a lower die (44), the purpose of the slot is to cut partially connected material off a main sheet (206 as the partial connection or chad, see Figure 5).
Examiner notes that replacing the type of die for partially cutting a material off a sheet/web is considered obvious under KSR Rational B. modified Spano differs from the claimed device due to modified Spano’s partial cutter only have slot on one side of the die (see Figure 3 of Spano), whereas Powell teaches slot on both the upper die and the lower die (see Figures 3-4 of Powell). Both modified Spano and Powell teach a die arrangement for partial cutting of sheet/web. Such modification will achieve the predictable result of providing a partial cutter, since both arrangement of modified Spano and Powell are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the one side slot die, as taught by modified Spano into the slots on both the upper die and the lower die, as taught by Powell for the purpose of partially cutting a product from a sheet/web. 
Furthermore it would also have been obvious to one of ordinary skill in the art to modify the device of modified Spano to have the slots anywhere on the first/second punch and die, including the claimed location of the first, second, third and fourth plurality of slots. Since the courts have held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. MPEP 2144.04 VI. C. The resulting device of modified Spano teaches the first punch and die plate assembly comprises a first slot nick on the outer edge of the base 
Regarding claim 5, modified Spano further teaches ejecting the base from the plastic web, thereby breaking the first chad (23, see Figure 4).
Regarding claim 19, modified Spano further teaches a cutting station (14) cuts most of the product (12) off the web (10) with a few chad (23) connecting the product and the web (see Figure 4), the tabs are cut out using a blade (56) with slot (59) in them, then the product is ejected off the web (via 36, see Figure 4).
Modified Spano fails to teach the outer edge of the base punch comprises a first plurality of slot nicks formed therein, the inner edge of the lid die plate comprises a second plurality of slot nicks formed therein, inner edge of the base die plate comprises a third plurality of slot nicks formed therein, the third plurality of slot nicks being aligned with and adjacent to the first plurality of slot nicks during a portion of the actuating step, and the outer edge of the lid punch having a fourth plurality of slot nicks formed therein, the fourth plurality of slot nicks 
Powell teaches the use of using a first slot (47) on a upper die (25) and a second slot (46) on a lower die (44), the purpose of the slot is to cut partially connected material off a main sheet (206 as the partial connection or chad, see Figure 5).
Examiner notes that replacing the type of die for partially cutting a material off a sheet/web is considered obvious under KSR Rational B. modified Spano differs from the claimed device due to modified Spano’s partial cutter only have slot on one side of the die (see Figure 3 of Spano), whereas Powell teaches slot on both the upper die and the lower die (see Figures 3-4 of Powell). Both modified Spano and Powell teach a die arrangement for partial cutting of sheet/web. Such modification will achieve the predictable result of providing a partial cutter, since both arrangement of modified Spano and Powell are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the one side slot die, as taught by modified Spano into the slots on both the upper die and the lower die, as taught by Powell for the purpose of partially cutting a product from a sheet/web. 
Furthermore it would also have been obvious to one of ordinary skill in the art to modify the device of modified Spano to have the slots anywhere on the first/second punch and die, including the claimed location of the first, second, third and fourth plurality of slots. Since the courts have held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. MPEP 2144.04 VI. C. The resulting device of modified Spano teaches the outer edge of the base punch comprises a first plurality of slot nicks formed therein, the inner .

Claims 2, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spano (US 3580122) in view of Sarka (US RE28143) and in further view of Durney (US 20100122563 A1).
Regarding claims 2 and 7, modified Spano further teaches a folding line of the container is made from stretching the material by the punch and die (via 27 and 23, see Figure 4 of Sarka).
Modified Spano fails to teach the first punch and die plate assembly comprises a first slot nick on the outer edge of the base punch (as required by claim 2), the second punch and die plate assembly comprises a fifth slot nick on the outer edge of the lid punch in alignment with the first slot nick so that a portion of a hinge is formed during the actuating step, the hinge connecting the base to the lid of the product (as required by claim 7).
Durney teaches a punch and die device including an upper punch comprises a fifth plurality of slot (70, see Figure 4) nicks formed therein, and the bottom punch comprises a first plurality of slot (72, see Figure 4) nicks formed therein, the first plurality of slot nicks being aligned with and adjacent to the fifth plurality of slot nicks when a portion of the outer edge of 
Examiner notes that replacing the type of punch/die for making a folding line is considered obvious under KSR Rational B. modified Spano differs from the claimed device due to modified Spano’s punch/die have no slots (see Figure 4 of Sarka), whereas Durney teaches slot on both the upper die and the lower die (see Figure 4 of Durney). Both modified Spano and Durney teach a punch/die arrangement for making a fold line. Such modification will achieve the predictable result of providing a fold line in the finish product, since both arrangement of modified Spano and Durney are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the punch/die arrangement for the fold line (elements 23 and 27 in Figure 4 of Sarka), as taught by modified Spano into the slots on both the upper die and the lower die (see Figure 4 of Durney), as taught by Durney for the purpose of making a fold line in the finished product. 
Regarding claim 18, modified Spano further teaches a hinge line of the container is made from stretching the material by the punch and die (via 27 and 23, see Figure 4 of Sarka).
Modified Spano fails to teach the outer edge of the base punch comprises a first plurality of hinge slot nicks, and the outer edge of the lid punch comprises a second plurality of hinge slot nicks that align with the first plurality of hinge slot nicks during the actuating step so that a portion of the hinge is formed by the first plurality of hinge slot nicks and the second plurality of hinge slot nicks.
Durney teaches a punch and die device including an upper punch comprises a second plurality of hinge slot (70, see Figure 4) nicks formed therein, and the bottom punch comprises 
Examiner notes that replacing the type of punch/die for making a folding line is considered obvious under KSR Rational B. modified Spano differs from the claimed device due to modified Spano’s punch/die have no slots (see Figure 4 of Sarka), whereas Durney teaches slot on both the upper die and the lower die (see Figure 4 of Durney). Both modified Spano and Durney teach a punch/die arrangement for making a fold line. Such modification will achieve the predictable result of providing a fold line in the finish product, since both arrangement of modified Spano and Durney are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the punch/die arrangement for the fold line (elements 23 and 27 in Figure 4 of Sarka), as taught by modified Spano into the slots on both the upper die and the lower die (see Figure 4 of Durney), as taught by Durney for the purpose of making a hinge line in the finished product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/18/2022